Citation Nr: 0805806	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date prior to December 10, 
1996, for a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to April 18, 1994, 
for a 100 percent rating for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia.  In that decision, the RO 
redefined the veteran's service-connected psychiatric 
disability, which had been characterized as recurrent major 
depression and dysthymic disorder, as PTSD.  In addition, the 
RO awarded an increased evaluation for this disability from 
10 percent to 100 percent, effective from December 10, 1996. 

In a March 2005 decision, the Board of Veterans' Appeals 
(Board) denied an earlier effective date for the total 
schedular (100 percent) rating for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2007, the Court issued a 
Memorandum Decision which set aside the Board's March 2005 
decision and remanded the issue for further adjudication.  

The Board has recharacterized the issue on appeal as 
indicated on the first page of this decision as further 
development is required with respect to the issue of 
entitlement to an effective date prior to April 18, 1994, for 
a 100 percent rating for service-connected PTSD. 

The issue of entitlement to an effective date prior to April 
18, 1994, for a 100 percent rating for service-connected 
post-traumatic stress disorder (PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has been unable to obtain or maintain gainful 
employment due to his service-connected PTSD since at least 
April 18, 1994.


CONCLUSION OF LAW

The criteria for an effective date of April 18, 1994, for the 
granting of a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o) 
(2007); 4.132, Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that an earlier effective date is 
warranted for his service-connected PTSD.  Currently, the 
effective date for his 100 percent evaluation for PTSD is 
December 10, 1996.

As an initial matter, the Board will address the application 
of 38 C.F.R. § 3.114(a) as directed by the Court in its 
August 2007 decision.  38 C.F.R. § 3.114(a) provides for 
effective dates in situations where an award is made pursuant 
to a liberalizing law.  38 C.F.R. § 3.114(a)(3) provides that 
"[i]f a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law . . . 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request."  The 1980 regulatory 
change which addressed the diagnosis of PTSD, 45 Fed. Reg. 
26326 (1994), was a liberalizing issue according to the VA 
General Counsel.  VAOPGC. Prec. 26-97 (July 16, 1997).  

The Court noted that 38 C.F.R. § 3.114 is inapplicable when a 
previous Board decision has considered the liberalizing 
provision and rejected the claim.  See Brown (Vola) v. 
Nicholson, 21 Vet. App. 290 (2007).  By contrast, the Court 
found that 38 C.F.R. § 3.114(a) was for application in this 
case because there was no consideration of a claim for PTSD 
in any prior Board decision.  

However, a close review of a prior Board decision dated in 
September 1982 reveals that the Board did address the issue 
of service connection for PTSD at that time.  In September 
1982, the Board denied the claim for service connection for 
PTSD, concluding that "the psychiatric findings do not raise 
a question as to the presence of this disability and a 
posttraumatic stress disorder has not been diagnosed to 
date."  

Generally, once a matter has been decided by an appellate 
court, the lower tribunal "is without power to do anything 
which is contrary to either the letter or spirit of the 
mandate construed in light of the opinion of the court 
deciding the case."  Browder at 270 (quoting City of 
Cleveland v. Federal Power Commission, 182 U.S. App. D.C. 
346, 561 F.2d 344, 346 (D.C. Cir. 1977))).

However, the United States Court of Appeals for the Federal 
Circuit has articulated, and the Court has recognized, 
"three exceptions to the law of the case doctrine: (1) When 
the evidence at trial was substantially different from that 
in the former trial upon when the appellate court based its 
decision; (2) when the controlling authority has since made a 
contrary decision of law; and (3) when the appellate decision 
was clearly erroneous." See Chisem v. Brown, 8 Vet. App. 
364, 375 (1995) (citing Kori Corp. v. Wilco Marsh Buggies and 
Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985)).  

Accordingly, to the extent the Court's August 2007 decision 
could be read as holding that the Board never addressed the 
issue of PTSD prior to the March 2005 Board decision, the 
Board finds this would be an exception to the law of the case 
doctrine since it is clearly erroneous.  PTSD was addressed 
in the 1982 Board decision.  Therefore, the Board concludes 
that the Court's decision does not preclude the Board from 
finding that 38 C.F.R. § 3.114(a) is inapplicable in this 
case pursuant to Brown (Vola) v. Nicholson, 21 Vet. App. 290 
(2007).  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
compensation benefits is that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. § 3.400 
(2007). 

The same general rule pertains to the effective date of an 
award of increased compensation.  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2) (2007).  In all other cases, the effective date 
will be the "date of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400(o)(1) (2007). 

The Board will address 38 C.F.R. § 3.400(o)(2) and the issue 
of entitlement to an effective date earlier than April 18, 
1994, in the REMAND portion of this case. 

In its August 2007 decision, the Court found that the 
effective date for the veteran's service-connected PTSD could 
not be prior to October 1991 as it found that the Board's 
September 5, 1991, decision, which granted a 10 percent 
disability rating for the veteran's psychiatric disorder, was 
final.  See Browder at 270.  The Court also determined that a 
VA mental disorders examination dated April 18, 1994, 
constituted an informal claim for an increase in benefits.  
Id.  Accordingly, April 18, 1994, is the date of receipt of 
claim.  Id.

Next, the date of entitlement must be identified.  Under the 
VA regulations pertaining to psychiatric disorders, like 
PTSD, which were in effect in 1994, a 100 percent rating for 
PTSD was warranted where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or where there exists 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994).  Significantly, a 100 percent 
evaluation could be assigned under the above rating criteria 
as long as the veteran met one of three listed criteria: 
total isolation, gross repudiation of reality, and/or 
unemployability.  See Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

In this case, the record contains competent medical evidence 
that the veteran was entitled to a 100 percent rating for 
PTSD on the date of claim, April 18, 1994, because he was 
unemployable as a result of PTSD.  The veteran has been 
unemployed since shortly after his separation from service in 
1971.

The pertinent medical evidence includes a December 2002 VA 
mental disorders examination report which found that the 
veteran "was exposed to trauma in Vietnam and has never been 
really able to work or even have a relationship since then."  
An extensive December 1996 report prepared by the veteran's 
treating psychologist essentially stated her review of the 
records led to her conclusion that the veteran's unemployment 
since service was due to psychological reasons and that his 
psychological problems fit the profile for PTSD.  She noted 
that until 1980 or 1987, the diagnosis of PTSD did not exist.  
A private psychiatric evaluation dated in March 1985 also 
concluded that the veteran was unable to work due to 
psychiatric disabilities.  In addition, competent medical 
records show that his PTSD also caused social isolation.  

Thus, based upon a thorough review of the voluminous record 
in this case, the Board finds that the evidence is at least 
in equipoise as to whether the veteran has been unable to 
obtain or retain employment due to PTSD since April 18, 1994.  
Hence, an effective date of April 18, 1994, is granted for 
PTSD and the award of a 100 percent disability rating 
therefor.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  




ORDER

Entitlement to an effective date of April 18, 1994, for the 
award of a 100 percent evaluation for PTSD, is granted.


REMAND

The remaining question in this case concerns whether an 
effective date earlier than April 18, 1994, is warranted for 
the award of a 100 percent evaluation for PTSD.  Where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation, 
the law provides that the effective date of the award "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002); see 38 C.F.R. § 3.400(o)(2) (2007).  

In this case, as noted above, an informal claim for increase 
was received on April 18, 1994.  Therefore, any VA treatment 
records developed between April 18, 1993, and April 18, 1994, 
are necessary in order to determine whether there was an 
increase in disability within one year of the informal clam.  
The veteran has stated that since 1972 he has received 
ongoing treatment at the Augusta, Georgia, VA Medical Center 
(MC) for his psychiatric problems.  See November 1992 VA Form 
21-4142.  However, any VA treatment records developed between 
September 1991 and December 1996 have not been associated 
with the claims folders.  These records may also reveal 
additional informal claims for increase.  38 C.F.R. § 3.157 
(2007). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice has not yet been 
provided in this case.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records with 
the claims folder, particularly records 
of psychiatric or psychological treatment 
at the VAMC facility in Augusta, Georgia, 
developed between September 1991 and 
December 1996.

2.  Notify the claimant of the 
requirements of Dingess, namely, that the 
effective date of an award of service 
connection and any assigned disability 
rating(s) will be determined based on 
when VA receives the claim, when the 
evidence that establishes the basis for a 
disability rating that reflects that 
level of disability was submitted. 

3.  Then, readjudicate the earlier 
effective date claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


